                    Case 5:17-cv-02514-JGB-SHK Document 205-1 Filed 10/28/19 Page 1 of 6 Page ID
                                                     #:3038



                1     AKERMAN LLP
                      DAMIEN P. DELANEY (SBN 246476)
                2     601 West Fifth Street, Suite 300
                      Los Angeles, California 90071
                3     Telephone: (213) 688-9500
                      Facsimile: (213) 627-6342
                4     Email: damien.delaney@akerman.com

                5     COLIN L. BARNACLE (admitted pro hac vice)
                      ASHLEY E. CALHOUN (SBN 270530)
                6     1900 Sixteenth Street, Suite 1700
                      Denver, Colorado 80202
                7     Telephone: (303) 260-7712
                      Facsimile: (303) 260-7714
                8     Email: colin.barnacle akerman.com
                              ashley.calhoun akerman.corn
                9
                      Attorneys for Defendant
               10     THE GEO GROUP, INC.
               11                             UNITED STATES DISTRICT COURT

    <z1T-1 12                      CENTRAL DISTRICT OF CALIFORNIA — EASTERN DIVISION
               13      RAUL NOVOA, JAIME CAMPOS                       Case No. 5:17-cv-02514-JGB-SHK
    --ge -7-
    E                  FUENTES, ABDIAZIZ KARIM, and
z      14
        aw             RAMON MANCIA, individually and on
    <
    c2                 behalf of all others similarly situated,
    @15
    LT, d22
                                            Plaintiffs,               DECLARATION OF DAMIEN P.
    cflz 10
                                                                      DELANEY IN SUPPORT OF
      0                            vs.                                DEFENDANT THE GEO GROUP,
      ,- 4117
                                                                      INC.'S OPPOSITION TO
               18      THE GEO GROUP, INC.,                           PLAINTIFFS' MOTION FOR
                                                                      CLASS CERTIFICATION
               19                 Defendant.
                                                                      Hearing Date: November 18, 2019
                       THE GEO GROUP, INC.,                           Hearing Time: 9:00 a.m.
               20
                                                                      Location:     Courtroom 1
               21                         Counter-Claimant,           Judge: The Honorable Jesus G. Bernal

               22                  vs.

               23      RAUL NOVOA, JAIME CAMPOS
                       FUENTES, ABDIAZIZ KARIM, and                   TAC Filed:    September 16, 2019
               24      RAMON MANCIA, individually and on              Current Response Date: October 28,
                       behalf of all others similarly situated,       2019
               25                                                     New Response Date:     November 4,
                                          Counter-Defendant.          2019
               26
               27
               28                                                 1                   CASE No. 5:17-cv-02514-JGB-SI-IK

                         DECLARATION OF DAMIEN P. DELANEY IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                                   OPPOSITION TO PLAINTIFFS' MOTION FOR CLASS CERTIFICATION
                      50591454;1
     Case 5:17-cv-02514-JGB-SHK Document 205-1 Filed 10/28/19 Page 2 of 6 Page ID
                                      #:3039



 1                               DECLARATION OF DAMIEN DELANEY
 2                  I, Damien P. DeLaney, hereby declare:
 3                     1. I am an attorney licensed to practice law in this Court, am a Partner with
 4     Akerman LLP and counsel of record for The GEO Group ("GEO") in this action. I have
 5     personal knowledge of the matters set forth herein. If called as a witness, I could and
 6     would testify competently thereto under oath.
 7                     2. Attached as Exhibit A is a true and correct copy of the transcript of the
 8     Deposition of Jaime Campos Fuentes taken on October 20, 2019 at 8:51 a.m.
 9                     3. Attached as Exhibit B is a true and correct copy of the transcript of the
10     Deposition of Raul Novoa taken on October 20, 2019 at 1:20 p.m.
11                     4. Attached as Exhibit C is a true and correct copy of the transcript of the
       Deposition of Ramon Mancia taken on October 21, 2019 at 1:02 p.m.
                       5. Attached as Exhibit D is a true and correct copy of the transcript of the
       Deposition of Abdiaziz Karim taken on October 23, 2019 at 7:24 a.m.
                       6. Attached as Exhibit E is a true and correct copy of the Performance Based
       National Detention Standards that were created and maintained by the United States
       Immigration and Customs Enforcement ("ICE") at https://www.ice.gov/detention-
       standards/2011.
19                     7. Attached as Exhibit F is a true and correct copy of the ICE National
20     Detainee Handbook: Custody Management, April 2016, created and maintained by ICE
21     at https://www.ice.gov/sites/default/files/documents/Document/2017/
22     detainee-handbook.PDF.
23                     8. Attached as Exhibit G is a true and correct copy of excerpts of the transcript
24     of the deposition of Amber Martin. Ms. Martin's deposition was taken as part of
25     Menocal v. The GEO Group, a case pending in the U.S. District of Colorado, Case
26     Number 14-cv-02887.
27                     9. Attached as Exhibit H is a true and correct copy of excerpts of the
28                                                         2                    CASE No. 5:17-cv-02514-JGB-SHK

          DECLARATION OF DAMIEN P. DELANEY IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                    OPPOSITION TO PLAINTIFFS' MOTION FOR CLASS CERTIFICATION
       50591454;1
                   Case 5:17-cv-02514-JGB-SHK Document 205-1 Filed 10/28/19 Page 3 of 6 Page ID
                                                    #:3040



               1     transcript of the deposition of James Hill. Mr. Hill's deposition was taken as part of
               2     State of Washington v. The GEO Group, a case pending in the U.S. District Court for
               3     the Western District of Washington, Case Number 17-cv-05806.
               4                  10. Attached as Exhibit I is a true and correct copy of Mr. Novoa's
               5     commissary records.
               6                  11. Attached as Exhibit J is a true and correct copy of Mr. Fuentes'
               7     commissary records.
               8                  12. Attached as Exhibit K is a true and correct copy of Mr. Mancia's
               9     commissary records.
              10                  13. Attached as Exhibit L is a true and correct copy of Mr. Karim's
              11     commissary records
        ct
    ,
        ‘5'   12                  14. Attached as Exhibit M is true and correct copy of Mr. Novoa's Resident
H       N0

              13     Account Summary.
              14                  15. Attached as Exhibit N is true and correct copy of Mr. Mancia's Resident
Fro
              15     Account Summary.
q‘,-7-, 16                        16. Attached as Exhibit 0 is true and correct copy of Mr. Fuentes' Resident
    3:j 17           Account Summary.
              18                  17. Attached as Exhibit P is true and correct copy of Mr. Karim's Resident
              19     Account Summary.
              20                  18. Attached as Exhibit Q is a true and correct copy of the Order of Dismissal
              21     in the case captioned Karim v. Barr, currently pending before the U.S. Ninth Circuit
              22     Court of Appeals, Case Number 19-70126.
              23                  19. Attached as Exhibit R is a true and correct copy of a detainee complaint
              24     that is contained within Mr. Novoa's detainee file.
              25                  20. Attached as Exhibit U is a chart created by undersigned counsel of
              26     Plaintiffs' deposition citations related to numerosity.
              27     ///
              28                                                     3                   CASE No. 5:17-cv-02.514-JGB-SHK

                        DECLARATION OF DAMIEN P. DELANEY IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                                  OPPOSITION TO PLAINTIFFS' MOTION FOR CLASS CERTIFICATION
                     50591454;1
                      Case 5:17-cv-02514-JGB-SHK Document 205-1 Filed 10/28/19 Page 4 of 6 Page ID
                                                       #:3041



                  1                   I declare under penalty of perjury under the laws of the United States of America
                 2      that the foregoing is true and correct and that I executed this Declaration on the 28th
                 3      day of October, 2019, in Los Angeles, California.
                  4
                  5                                                         Damien P. DeLaney, D
                  6
                  7
                  8
                  9
                 10
                 11

1.T.1 CD
          `,Y.12
H        vDrA


          'c l   13
[LI   0
          14
Qouc,
[7,,,1115
      Q.°

      9, 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28                                                         4                    CASE No. 5:17-cv-02514-JGB-SHK

                            DECLARATION OF DAMIEN P. DELANEY IN SUPPORT OF DEFENDANT THE GEO GROUP, INC.'S
                                      OPPOSITION TO PLAINTIFFS' MOTION FOR CLASS CERTIFICATION
                         50591454;1
                    Case 5:17-cv-02514-JGB-SHK Document 205-1 Filed 10/28/19 Page 5 of 6 Page ID
                                                     #:3042



                1                                          PROOF OF SERVICE
               2      STATE OF CALIFORNIA                    )
               3      COUNTY OF LOS ANGELES )
                4            I am employed in the County of Los Angeles, State of California; I am over the
                      age of 18 years and not a party to this action. My business address is 601 West Fifth
                5     Street, Suite 300, Los Angeles, California 90071.
                6                  On October 28, 2019, I served the following document(s) described as:
                7     DECLARATION OF DAMIEN P. DELANEY IN SUPPORT OF DEFENDANT THE
                      GEO GROUP, INC.'S OPPOSITION TO PLAINTIFFS' MOTION FOR CLASS
                8     CERTIFICATION
                9     on the persons as indicated below:
               10                  (CM/ECF ELECTRONIC FILING) I caused the above document(s) to be
                                   transmitted to the office(s) of the addressee(s) listed below by electronic mail
               11                  at the e-mail address(es) set forth above pursuant to Fed.R.Civ.P.5(d)(1). "A
          c,
                                   Notice of Electronic Filing (NEF) is generated automatically by the ECF
               12                  system upon completion of an electronic filing. The NEF, when e-mailed to the
                                   e-mail address of record in the case, shall constitute the proof of service as
a.        F.13                     required by Fed.R.Civ.P.5(d)(1). A copy of the NEF shall be attached to any
      o                            document served in the traditional manner upon any party appearing pro se.'
      `4'<14
     wW~ 15           Charles J. Gower (admitted pro hac vice)
                      jgower bumscharest.com
          M16         Korey . Nelson (admitted pro hac vice)
        (.1           knelso     urnscharest.com
      9 4117          Lydia Aright (admitted pro hac vice)
                      lwright bu charest.com
               18     BtaN CHrns  AREST LLP
                      365 Canal Street, Suite 1170
               19     New Orleans, Louisiana 70130
                      Telephone: (504) 799-2845
               20     Facsimile: (504) 881-1765
               21     Robert Ahdoot (CA Bar # 172098)
                      randoot@andootwolfson.corn
               22     Tina Wolfson (CA Bar # 174806)
                      twolfson andootwolfson.com
               23     Theodore Maya (CA Bar # 223242)
                      tmaya andootwolfson.com
               24     Ruhan y Glezakos (CA Bar # 307473)
                      rglezakos@andootwolfson.corn
               25     AI-MOOT-8c WOLFSON, PC
                      10728 Lindbrook Drive
               26     Los Angeles, California 90024-3102
                      Telephone: (310) 474-9111
               27     Facsimile: (310) 474-8585
               28
                                                                         1                   CASE No. 5 :17-cv-02514-JGB-SHK

                                                                 PROOF OF SERVICE
                      50591454;1
             Case 5:17-cv-02514-JGB-SHK Document 205-1 Filed 10/28/19 Page 6 of 6 Page ID
                                              #:3043



           1     Will Thompson (CA Bar # 289012)
                 wthompson@bumscharest.com
           2     Warren Burns (admitted pro hac vice)
                 wburns@burnscharest.corn
           3     TX Bar # 24053119
                 Daniel H. Charest (admitted pro hac vice)
           4     dcharest@burnscharest.com
                 TX Bar #-24057803
           5     BURNS CHAREST LLP
                 900 Jackson St., Suite 500
           6     Dallas, Texas 75202
                 Telephone: (469) 904-4550
           7     Facsimile: (469) 444-5002
           8
                   LI          (MAIL) I placed the envelope to R. Andrew Free for collection and mailing. I
           9                   am a resident or employed- in the county where the mailing occurred. The
                               envelope or package was placed in the mail at Los Angeles, California.
         10
                 R. Andrew Free (admitted pro hac vice)
         11      andrew@immigrantcivilrights.corn
                 TN Bar 4' 030513
%,
ec?- --,t"' 12   LAW OFFICE OF R. ANDREW FREE
   cA
                 P.O. Box 90568
                 Nashville, Tennessee 37209
(42 k            Telephone: (844) 321-3221
         14      Facsimile: (615) 829-8959
         15
                        I declare under penalty of perjury that I am employed in the office of a member
4R16             of the bar of this Court at whose direction this service was made and that the foregoing
                 is true and correct.

         18      0            (State)       I declare under penalty of perjury under the laws of the State of
                                            California that the above is true and correct.
         19      El           (Federal)     I declare that I am employed in the office of a member of the Bar of
                                            this Court at whose direction the service was made. I declare under
         20                                 penalty of perjury under the laws of the United States of America that
                                            the above is true and correct.
         21
         22
                              Executed on October 28, 2019, at Los Angeles, California.
         23
         24
                                                                          C C4G21)(      cku
         25                             Maxine Maritz                                  (Signature

         26
         27
         28
                                                                      2                    CASE No. 5:17-cv-02514-JGB-SHK

                                                            PROOF OF SERVICE
                 50591454;1
